DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
Claim Objections
Claim 15 is objected to because of the following informalities: The claim does not end in a period. All claims must end in a period.
Claim 18 is objected to because of the following informalities: In line 13, the recitation “with at least one” should be “with said at least one”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 9-10, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 61-86579 A (Ogawa) in view of KR 2014-0019908 A (Kim).
With respect to claim 1: Ogawa discloses a door insert for a door of a household cooling appliance, the door insert comprising: a body (door body 1) defining a storage space for storing goods, said body having a bottom and side walls (Fig. 7), and at least one of said side walls being formed with a through hole (hole 2c); at least one front wall (container 3) extending in a width direction between said side walls (Figs. 1-2 and 7), said at least one front wall being a non-destructively releasable separate component (Fig. 7 shows container 3 is a separate part from door body 2; Figs. 5-6 show container 3 non-destructively released); and at least one separate holding bracket (locking piece 4) connecting said separate component to at least one of said side walls, said at least one 
Kim discloses a refrigerator door 10 with a hanger pocket 200 attached thereto by a support bar assembly 100. The inner side of door 10 defines a body with a bottom and side walls (Fig. 1). The support bar 100 extends in a width direction between the side walls, and the support bar 100 is a non-destructively releasable separate component. Kim discloses the support bar 100 attached to the door 10 using fastening pieces 160 that engage protrusion 148/neck 149 of fixture 140a/140b of the support bar 100. The protrusions 148 pass through third insertion holes 15 defined in a groove 14 of the door 10, and the L-shaped fastening pieces 160 are slid onto the necks 149.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to assemble Ogawa’s invention similarly to the assembly steps in Kim’s invention, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
Such a modification involves merely rearranging or resequencing the method steps for assembly disclosed by Ogawa, and therefore amounts to no more than an obvious variation of Ogawa’s invention. 

Such an assembly sequence meets “wherein said second bracket element (includes claw 4c and structure forming groove 4d of locking piece 4) is plugged in said through hole (hole 2c) and at least partly inserted in a hollow section formed in said front wall (formed by part 3d; see Figs. 3-4)” as claimed. 
With respect to claim 5: The angle in Ogawa Figs. 3-4 is 90°.
With respect to claim 6: See Ogawa Figs. 3-4. The bend between walls 2a and 2b forms “a coupling structure” as claimed. The corresponding bend in locking piece 4 forms “a counter coupling structure” as claimed. 
With respect to claim 9: Ogawa’s claw 4c is “a clamping element” as claimed. 
With respect to claim 10: See Ogawa Figs. 3-4. 
With respect to claim 14: Ogawa’s dote 2 meets “an insert” as claimed. 
With respect to claim 15: Ogawa, as modified, makes obvious a door (Ogawa’s door body 1) for a household cooling appliance (refrigerator), the door comprising: a door insert according to claim 1; said body of said door insert (dote 2) is a frame inserted into an opening or recess of the door (Ogawa Fig. 2); and wherein said at least one front wall is one of a plurality of front walls connected to said side walls of said body (Ogawa Fig. 1). 

With respect to claim 17: Ogawa Figs. 1-2 show a door as claimed.
With respect to claim 18: By making the same combinations/modifications as in the rejections above, Ogawa in view of Kim makes obvious a method of mounting a door insert for a door of a household cooling appliance, the method comprising: providing a door insert (Ogawa’s dote 2) with a body forming a storage space for stored goods, the body including a bottom and side walls (Ogawa Fig. 7) and at least one of the side walls is formed with a through hole (Ogawa’s hole 2c); providing a separate component (Ogawa’s container 3) to form a front wall of the storage space extending in a width direction between the side walls (Ogawa Figs. 1-2 and 7); and providing at least one separate holding bracket (Ogawa’s locking piece 4) with said at least one separate holding bracket having a first bracket element (includes Ogawa’s surface 4a and wall 4b) extending in a depth direction and a second bracket element (includes Ogawa’s claw 4c and structure forming groove 4d) extending in the width direction enclosing with the first bracket element an angle between 80° and 100° (90° in Ogawa Figs. 3-4); non-destructively releasably attaching the front wall to at least one of the side walls with at least one separate holding bracket (Ogawa Fig. 7 shows container 3 is a separate part from door body 2; Ogawa Figs. 5-6 show container 3 non-destructively released), where said first bracket element engages or contacts an outer face of the at least one of the side 
As explained in the rejection of claim 1, the combination of Ogawa and Kim makes obvious placing Ogawa’s container 3 at the holes 2c, and then passing the locking pieces 4 through the holes 2c and into engagement with parts 3d of the container 3. Such an assembly sequence meets “wherein the second bracket element (includes Ogawa’s claw 4c and structure forming groove 4d of locking piece 4) is plugged in the through hole (Ogawa’s hole 2c) and is at least partly inserted in a hollow section formed in the front wall (hollow section defined by part 3d of Ogawa’s container 3)” as recited in claim 18.

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 61-86579 A (Ogawa) in view of KR 2014-0019908 A (Kim) as applied to claim 1 above, and further in view of JPH 04-165218 A (Namihana).
With respect to claim 6: See Ogawa Figs. 3-4. In Fig. 3, parts 5 and 6 abut the locking piece 4. The part 5 is designed to prevent detachment of the locking piece 4 out of the hole 2c in the direction N. The embodiment Fig. 4 is an alternative to Fig. 3, which uses a single part 7 instead of the two parts 5 and 6. 
Namihana Figs. 5-7 show various ways to secure a fixture 3 to an inner side wall 11 of a refrigerator door. The fixture 3 mounts a bottle pocket 2 to the side wall 11 of the door. In Figs. 5-6, the fixture includes two protrusions 3a that engage in corresponding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ogawa’s locking piece 4 and dote 2 with Namihana’s securing structure, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Such a modification is an obvious alternative of how to hold the locking piece 4 in the hole 2c without falling out. 
In the combination, it is obvious to put the holes 11a or parts 11c on Ogawa’s dote 2, where engaged by the locking piece 4. In the combination, holes 11a or parts 11c make obvious the claimed “coupling structure”.
In the combination, it is obvious to form the protrusions 3a on Ogawa’s locking piece 4, at the surfaces abutting the dote 2. In the combination, the protrusions 3a make obvious “counter coupling structure” as claimed. 
With respect to claim 7: See Namihana Fig. 7. The parts 11c are “at least two coupling elements being integrally formed on said at least one of said side walls” as claimed. The holes 11a of Figs. 5-6 are also integrally formed on the side walls. 
With respect to claim 8: In the embodiment of Namihana Figs. 5-6, the locking protrusions 3a extend through two first through holes 11a. In Namihana Fig. 7, protrusions 3a extend into part 11c of the wall 11. 
It has been held that reversal of the essential working parts of an invention involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the locking protrusions 3a and first through holes 11a, as an obvious variation of the invention of Namihana. 

The combination makes obvious putting the protrusions 3a on the inside of Ogawa’s dote 2, and forming the holes 11a in Ogawa’s locking piece 4.
As modified, the locking protrusions 3a make obvious “at least two coupling elements” integrally formed on the side wall (see claims 6-7). The two holes 11a make obvious “two openings” as defined by claim 8. Namihana Fig. 6 showing the locking protrusions 3a extending through and beyond the holes 11a makes obvious the claimed “project beyond said two openings”.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 61-86579 A (Ogawa) in view of KR 2014-0019908 A (Kim) as applied to claim 9 above, and further in view of US 3,227,502 (Roberts).
With respect to claim 11: Roberts discloses a mounting structure for securing a storage member to the inside of a refrigerator door, similarly to Ogawa and Kim. Roberts’ end members 12 connect to the side walls 6 of the liner 3 of the door, and a cross member 11 is connected to the two end members 12 so as to extend between the side walls 6. Roberts Fig. 3 shows each end member 12 includes a bridge 32 with a thickened central portion 37 having a sloping forward edge 38. The bridge 32 is composed of a certain material or has certain dimensions, so as to be slightly resilient in order to permit a dimple 34 on the cross member 11 to pass over said bridge 32 during assembly.

One would be motivated to make such a modification in order to provide a physical locking structure (bridge 32 and dimple 34) between the locking piece 4 and the structure 12. In the combination, the bridge 32 makes obvious “a spring element” as claimed. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 61-86579 A (Ogawa) in view of KR 2014-0019908 A (Kim) as applied to claim 1 above, and further in view of US 2012/0297816 A1 (Czach).
With respect to claims 12-13: Czach [0029]-[0030] disclose forming a main body 40 and rail 46 of a door bin 36 from extruded aluminum. Czach states this makes the body 40 “a single monolithic component…of sufficient strength to support the food items placed in the door bin 36”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Ogawa’s container 3 using extruded aluminum parts (similarly to the invention of Czach), because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Further, the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 61-86579 A (Ogawa) in view of KR 2014-0019908 A (Kim) as applied to claim 1 above, and further in view of US 9,170,045 B2 (Oh).
With respect to claims 14-17: Oh discloses a refrigerator 1 that includes doors 20 and 30 that open and close a freezer compartment 102 and a refrigerator compartment 104. A storing device 40 is disposed on a rear surface of the door 30 to accommodate food. The storing device 40 includes a frame 41 that is removably coupled to the door 30. The frame 41 closes the refrigerator compartment 104 when the door 30 is closed. The frame 41 may be referred to as a second storage compartment 405. Door 30 includes a first door 310 that opens and closes the refrigerator compartment 104, and a second door 340 rotatably connected to the first door 310 to open and close the second storage compartment 405. 
Oh Col. 1 teaches that the large second storage compartment improves storing efficiency and a user’s convenience. Further, having the first door and the second door provides a sense of unity, this improving the appearance of the refrigerator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the structure suggested by the combination of Ogawa and Kim in a two-door refrigerator like Oh’s (at the second storage compartment 405), as 
One would be motivated to provide both structures in a single refrigerator in order to provide the screw-free and strong connection of Ogawa and Kim in combination with the storing efficiency, user convenience, and improved appearance of Oh’s refrigerator. 
In such a combination, Oh’s first door 310 is the “inner door” of claim 16, and second door 340 is the “outer door” of claim 16. The dote 2 of Ogawa is the claimed “door insert”, which is inserted into Oh’s disclosed opening 316 of the first door 310 (see Oh Fig. 10). The plurality of shelves in Oh’s figures, and the plurality of shelves in Ogawa Fig. 1 makes obvious having a plurality of front walls as defined by claim 15. By inserting the frame 41 into the door 310, the frame 41 makes obvious “an insert” as in claim 14. In such a combination, Oh’s refrigerator 1 and door 310 make obvious “a household cooling appliance, comprising a door” as in claim 17. The dote 2 is the claimed “door insert according to claim 1”. 
Response to Arguments
The claim objections made in the previous Office action are withdrawn. New claim objections are made above in this Office action.
The new prior art rejections made above render moot the Applicant’s arguments related to the prior art rejections, because the Applicant’s arguments are drawn to grounds of rejection that are no longer relied upon.
On page 7 of the remarks dated 22 February 2022, the Applicant asserts that relying on Ogawa for the “side wall” and “outer face” is broader than a broadest 
Claim 1 recites that the door insert comprises a body, and “said body having a bottom and side walls, and at least one of said side walls being formed with a through hole”.
In the rejections, Ogawa’s door body 1/dote 2 is relied upon for meeting the claimed “body” and “side walls”. Ogawa’s hole 2c is relied upon for the claimed “through hole”.  See Ogawa Figs. 3-4, Ogawa Fig. 7, and the annotated image below.

    PNG
    media_image1.png
    463
    700
    media_image1.png
    Greyscale

Ogawa’s figures explicitly show the body (door body 1/dote 2) having side walls (as indicated by the arrows in the annotated image above). The hole 2c is shown to be in such “side wall” in Figs. 3-4. 
Claim 1 recites that the at least one separate holding bracket has “a first bracket element extending in a depth direction configured to contact an outer face of said at least one of said side walls”. 

See Ogawa Figs. 3-4 and the annotated image below. Parts 4a and 4b “extend in a depth direction” as claimed by having portions extending up and down in Figs. 3-4 and the annotated image below. That is the depth direction of the door, when closed. The arrows in the annotated image below indicate at least some portions of the parts 4a and 4b that contact an outer face of the side wall as claimed.

    PNG
    media_image2.png
    781
    663
    media_image2.png
    Greyscale

The Examiner submits that relying on Ogawa’s figures does not constitute more than a reasonably broad interpretation. 

The Examiner respectfully disagrees. First, see Ogawa [0001]. Parts 5, 6, and 7 are described as “dannets” and “blocks” which are “made of a heat insulating material such as glass wool”. The Applicant’s characterization of Ogawa is inconsistent with what Ogawa actually discloses. Parts 5-7 of Ogawa are not injected foam. Rather, they are blocks of heat insulating glass wool. 
Second, the Applicant’s arguments are inconsistent with what is claimed. As claimed, the “at least one separate holding bracket” is not the component that is “non-destructively releasable”. The “at least one front wall” is the component that is “non-destructively releasable”. In the rejections of record, Ogawa’s container 3 is relied upon for the claimed “front wall”. As admitted by the Applicant on page 8, Ogawa’s container 3 is releasable from the locking pieces 4 after installation. This is shown in Ogawa Figs. 5-6. 
On page 8, the Applicant asserts that the claimed structure does not allow any movement of the front profile after the separate holding bracket is plugged into the hollow section of the front wall.
The Examiner respectfully disagrees. The claim, as written, states that the front wall is “a non-destructively releasable separate component”. The recitation “non-destructively releasable” is in direct contrast to the prevention of movement which the Applicant asserts.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claimed structure does not allow any movement of the front profile after the separate holding bracket is plugged into the hollow section of the front wall) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW M ROERSMA/
Primary Examiner, Art Unit 3637